IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0

Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

1 Indice

Contenido

1 INDICE

2 OBJETO
3 AMBITO DE APLICACION
4 CONSIDERACIONES PRINCIPALES

4.1. SE DEFINE COMO SITUACION AMBIENTAL (SSAA):
4.2 SE DEFINE COMO SITUACION AMBIENTAL PARTICULAR (:

5 PROCESO...

5.1 IDENTIFICACION Y REGISTRO DE UNA SITUACION AMBIENTAL
5.2 CALIFICACION DE LAS SITUACIONES AMBIENTALES
5.3 JERARQUIZACION
5.3.1 Técnico...
5.3.2 Judicial
5.3.3 Administrative
5.3.4 Imagen.....
5.4 ACUERDO DE SERVICIO ENTRE LA VP CMASS y La UNIDAD DE NEGOCIO .
5.5 CLASIFICACION DE LAS SITUACIONES AMBIENTALES ..
5.6 PROVISION
5.6.1 DSD (Documento Soporte de Deci ) «
5.6.2 Validaci6n de las modificaciones contables que se realicen sobre la SSAA.
5.7 RESPONSABILIDADES SOBRE LA GESTION DE UNA SITUACION AMBIENTAL
5.7.1 Responsabilidad de la Unidad de Negocio
5.7.2 Responsabilidad de la VP CMASS

6 INDICADORES, REGISTROS Y RIESGOS DEL PROCESO

6.1 INDICADORES ..
6.2 REGISTROS
6.3 RIESGOS Y ACCIONES MITIGANTES.

7 ANEXOS Y REFERENCIAS

71 ANEXOS. oe
7.2 NORMATIVA RELACIONADA
7.3 DEFINICIONES Y ABREVIATURAS..

8 APROBACION....
8.1 VIGENCIA ...

HASALIK RABAUDI, EMILIO - , 03/12/2015

FERRO, RICARDO DANIE! a QUE, DANIEL OSCAR
DRAKE, LEANDRO- ERRO, RICARDO DANIEL JOSE IEQUE, DANIELOSCAR 40.5409 am

Autor Validador Calidad Aprobador DMA
CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18
1/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

8.2 DISPOSICIONES GENERALES Y TRANSITORIAS
8.3 HISTORIAL...
8.4 APROBACION COLEGIADA
8.5 CATEGORIA DE CLASIFICACION DEL ACTIVO DE INFORMACION

ANEXO II: ESTRUCTURA BASICA PARA LA ELABORACION DE LA PROPUESTA DE TRABAJO Y ACTA

ACUERDO...

2 Objeto

Establecer los criterios comunes para el registro, jerarquizacion, clasificacion y, aprovisionamiento; de las
Situaciones Ambientales que se generaron y generen en el ambito de operacién de YPF S.A.

3 Ambito de aplicacion
Esta norma sera de aplicacion a:

« Todas las areas en donde opere YPF S.A.

« En donde se produzcan afectaciones que puedan ser atribuidas de forma directa con una actividad
pasada o actual de YPF S.A.

4 Consideraciones principales

La gestion sobre las distintas Situaciones Ambientales nace por el compromiso y responsabilidad social de la
Compania en el marco legal correspondiente.

Este Procedimiento esta alineado totalmente con la normativa marco superior de referencia y con los
objetivos del Comité de Direccién de YPF S.A.

Independientemente de lo establecido en este procedimiento, el mismo no exime del cumplimiento de los
requisitos mas restrictivos que pudieran establecerse en la legislacion aplicable en cada ambito de actividad.

La gestion y el control de la evolucién de cada Situacién Ambiental se haran desde el Inventario de
Situaciones Ambientales creado para tal fin. El Inventario es la unica herramienta de gesti6n oficial valida de

la Compania.
DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO bal mEQue, DANIELOscaR —_, 29/12/2015
JOSE 10:21:00 a.m
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

2/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

Las situaciones ambientales seran incorporadas al Inventario de forma individual no pudiéndose agrupar las
mismas de ninguna forma. Esto facilitara el seguimiento de las partidas presupuestarias asignadas a cada
Situaci6n.

4.1 Se define como Situacién Ambiental (SSAA):

“Toda degradacion o deterioro que sufra el ambiente natural procedente de hechos pasados, en lo referente a
suelos, sedimentos, aguas subterraneas, acumulaciones de residuos u otros ambitos, que pueden requerir de
la accion antropogénica para su reparacién o bien atenuacion natural”

Quedan excluidos aquellos incidentes ambientales que son resueltos con el presupuesto previsto dentro del
ejercicio en curso.

A modo de ejemplo se citan fuentes que pueden originar Situaciones Ambientales:

e — Hallazgo de contaminacion del medio fisico por hechos no registrados.
e  Apartir de un incidente de la operacion que no fue total o parcialmente remediado en el ejercicio anual.
e  Afectacién remanente de la actuaci6n en una Situacién de Emergencia.

4.2 Sedefine como Situaci6n Ambiental Particular (SAP):

“Toda Situacion Ambiental que haya sido jerarquizada como de complejidad Técnica T1 (Criticidad Extrema)
O que posea un valor de ponderacién mayor o igual a 5 (cinco) una vez aplicada la polindmica del ANEXO |”.

“Toda Situacion Ambiental que posea un monto de provision al 31/12 del afio anterior igual o superior a los
USD (Doélares) 500.000. La VP CMASS debera controlar/verificar la gestion de la Situacién Ambiental
haciendo revisiones de caracter ex-post y emitiendo un informe técnico en relaci6n al plan de trabajo y al
monto presupuestado”.

Las SAP’s deberan ser controlada/verificada por la VP CMASS a través de un acuerdo de servicio con la
Unidad de Negocio.

El conocimiento preciso de la evolucién de las situaciones ambientales resulta esencial para orientar y
priorizar los esfuerzos que se requieren para su control y gestién. Asi como también para garantizar la
correcta informacion de los estados financieros de YPF S.A. y de las sociedades que componen su grupo.

Debe tenerse en cuenta que un registro de Situaciones Ambientales no es un documento estatico sino que,
por el contrario, debe modificarse producto de la aparicion de nuevas situaciones, 0 como consecuencia de
la evolucion de las situaciones ya registradas (por ejemplo: eliminacion de situaciones tras su analisis,
cambio en la etapa de gestion, incremento o disminucion de la provision, cambios de los estados judiciales,

etc.).
DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO bal mEQue, DANIELOscaR —_, 29/12/2015
JOSE 10:21:00 a.m
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

3/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

Cada Unidad de Negocio, segun corresponda, debera mantener actualizado el inventario de sus Situaciones
Ambientales para lo cual realizara una verificacion anual de la misma documentando el proceso a través una
minuta de reunion. Cada 2 (dos) afios, conjuntamente con la VP CMASS se realizara una revision completa
de la informacién volcada en el inventario.

5 Proceso

5.1 Identificacién y Registro de una Situacién Ambiental

Las fuentes utilizadas para la_ identificacion de una Situacién Ambiental son, a modo orientativo, las
siguientes:

e Visualizacion en campo
e Ensayos de integridad de las instalaciones.

e Visualizacion a partir de registros historicos de eventos que pudieran haber ocasionado episodios de
contaminaci6n.

¢ Registro fotografico.
¢ Denuncias y/o reclamos de terceros.
¢ Cambios en la legislacion aplicable.

A los efectos de este procedimiento, el conocimiento y/o comprobacidn de la existencia de un sitio afectado
convierte al mismo en una Situacién Ambiental. Esta Situacion Ambiental debe ser Registrada, Calificada,
Jerarquizada y Clasificada.

El registro de la Situacién Ambiental en el inventario es responsabilidad del Jefe Medio Ambiente de Unidad
de Negocio, o la persona que sea formalmente designada por el Jefe de Medio Ambiente.

Los datos para el registro de una Situacién Ambiental son:

e Vicepresidencia:

e Regional/Gerencia:

« Unidad de Negocio/Centro:

© Activo:

« Sociedad (Downstream colocara aqui el Numero de APIES o FICHA segun corresponda)
« Provincia:

« Nombre da la Situaci6n Ambiental:

A MILIC 03/12/2015
ALIK RABAUDI, EMILIO pas OME QUE, DANIE ap 09/12/2015

DRAKE, LEANDRO- FERRO, RICARDO DANIEL JOSE 40:21:00 a.m.

Autor Validador Calidad Aprobador DMA
CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

4/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Cédigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacién segtin Secci6n 8.5: YPF PRIVADA

5.2 Calificacién de las Situaciones Ambientales

De acuerdo con la normativa vigente en base a la cual reporta el Grupo YPF sus Estados Contables
Consolidados (Normas Internacionales de Informacién Financiera o “NIIF”), las situaciones contingentes
deberan ser calificadas como PROBABLES, POSIBLES o REMOTAS.

A estos efectos, se calificaran como “probable” el riesgo de ocurrencia de la contingencia, cuando la
probabilidad de que ocurra sea superior a la de que no ocurra (mayor a un 50% de probabilidad de ocurrencia
— “more likely than not”);

Se calificara como “remota” cuando la probabilidad de que se produzca la contingencia sea leve, pequefia, o
minima;

Se calificara como “posible”, cuando la probabilidad de que se produzca la contingencia sea mayor a
aquella considerada como “remota”, pero menor a aquella considerada como “probable”.

Nota: Aun cuando no exista una obligacion especifica de provision, porque no se han cumplido los preceptos
que asi lo indiquen, es obligatorio el registro de todas las Situaciones Ambientales atribuible a la Compania.

5.3 Jerarquizacién

Registrada la Situaci6n Ambiental, se debera determinar el nivel de Jerarquizaci6n. Para ello se valorizaran
los aspectos Técnicos, Juridicos, Administrativos y de Imagen; en funci6n de las siguientes matrices.

Nota: En el anexo | se describe la metodologia que debe utilizarse para la ponderaci6n Técnica y la formula
que debe aplicarse para establecer el nivel de criticidad de cada Situacién Ambiental.

5.3.1 Técnico

Valor de Ponderacion

Técnico

DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO paloMEQue, DANIELOscAR — ,03/12/2015
JOSE 10:21:00 a.m.
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1 EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

5/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacién segtin Secci6n 8.5: YPF PRIVADA

Criticidad Media (Posee una baja probabilidad de afectacién a la salud humana y al medio ambiente con las condiciones
13 definidas al momento de la evaluaci6n

Criticidad Baja (Sin posibilidad de afectacin sobre la salud humana y el medio ambiente), con las condiciones definidas al

14 momento de la evaluacion
5.3.2 Judicial
Judicial Valor de Ponderacion
B Demanda Penal (Es una denuncia efectuada por un tercero en el foro penal por incumplimientos en materia ambiental)
Denuncia civil y/o acuerdo con terceros. (Es una denuncia efectuada en el foro administrativo por incumplimientos en materia
J3 ambiental que puede o no traer aparejado un acuerdo con terceras partes)
m Ninguna de las anteriores

5.3.3 Administrativo

Administrativo Valor de Ponderacién

Causa o demanda administrativa (Existe un numero de expediente al cual se remite toda la informacion de la situacion

A2 ambiental
3 Otro reclamo administrativo (Reclamos de informacion pero sin que exista un expediente)
Me Ninguna de las anteriores
5.3.4 Imagen
Valor de Ponderacion
Imagen
Actos publicos de caracter presencial (Informacion relacionada con una Situacién Ambiental que se difunde localmente con o
2 ‘sin manifestaciones)
DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO paloMEQue, DANIELOscAR — ,03/12/2015
JOSE 10:21:00 a.m.
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1 EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

6/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacién segtin Secci6n 8.5: YPF PRIVADA

5.4 Acuerdo de Servicio entre la VP CMASS y La Unidad de Negocio

Finalizada la Jerarquizacion, la Gerencia de Medio Ambiente de la VP CMASS elaborara un acuerdo de
servicios con la Unidad de Negocio a fin de garantizar el control/verificacion de las Situaciones Ambientales
determinadas como Particulares.

El alcance del acuerdo quedara formalizado a través de una Propuesta de Trabajo y Acta Acuerdo. En el
anexo II se describe la estructura basica a utilizar.

La intervencion de la VP CMASS podra darse en cualquiera de las siguientes etapas del proyecto:

Anélisis y Propuesta:
« Analisis de la informacion de base

¢ Visita al sitio
e Elaboracion de la propuesta técnica

Evaluaci6n Ambiental:
« Elaboracion de pliego de especificaciones técnicas
« Evaluaci6n de ofertas técnicas
« Supervision de campo
e Revision y aprobacién de informes de “Caracterizacién Ambiental”
« Revision y aprobaci6n de corridas preliminares de “Riesgo Ambiental”
e Revision y aprobacién de “Informe de Riesgo Ambiental”
« Revision y aprobacién de “Propuestas de Ensayos de remediaci6n”
e Revision y aprobacién de documentos de “Alternativas de Adecuacién”
e Revision y aprobacién del “Plan de Remediacion”

Remediaci6n:
e Especificaciones técnicas para el “Plan de Remediacion”

e Evaluacion de “Ofertas Técnicas”
« Revisi6n y aprobacién de documentos periddicos de avance
« Supervision de campo

DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO paloMEQue, DANIELOscAR — ,03/12/2015
JOSE 10:21:00 a.m.
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1 EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

7/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO — Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion seguin Seccion 8.5: YPF PRIVADA

Cierre:

e Elaboracion, Revision y aprobacion de “Plan de Cierre”
« Supervision de Campo
e Participacion en la reunion de Cierre

5.5 Clasificacién de las Situaciones Ambientales

La Clasificacion implica la cargar en el inventario informacién adicional que ayudara a comprender la
generacién y la evoluci6én de la Situacién Ambiental. A continuacién se detallan los items que deben ser
completados.

Nota: Para fortalecer la descripcién se sugiere la revision de la Guia para la Evaluacion y Recuperacion de
Sitios Contaminados.

Tipo de Situacién Ambiental: Los tipos de Situaciones Ambientales han sido definidos como:

« Escombreras, vertederos y otras acumulaciones historicas de residuos
e Residuos enterrados o depositados directamente sobre el terreno.

« Sedimentos contaminados depositados en cauces superficiales, zonas portuarias, humedales, lagos,
estuarios y entornos marinos.

« Suelos y/o aguas subterraneas afectadas por hidrocarburos (HC) u otras sustancias relacionadas a la
actividad.

e Ex piletas que contengan contaminantes.

« Zonas deforestadas o con cobertura vegetal alterada (picadas sismicas) y/o areas de topografia
alterada (desmontes, terraplenes, canteras, locaciones, etc.).

* Boosters

* Otros (Este criterio debe ser revisado una vez que se conozca detalladamente la situacién ambiental
luego de la caracterizacion).

Antecedentes Hist6ricos de la Situacin Ambiental: Debera hacerse una descripci6n de los antecedentes de
la Situaci6n Ambiental. El mismo debera contar con el mayor detalle posible. A modo de guia se indican:

« Fecha de identificaci6n.

e Ubicacién de la Situacién Ambiental y tipo de instalacién asociada. De ser posible, colocar las
coordenadas geograficas.

e Evaluaci6n preliminar. A modo de sugerencia:

DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO ba oMEQUE, DANIELOScAR — ,03/12/2015
JOSE 10:21:00 a.m
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

8/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE

SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

Breve Descripcion de la afectacién. Se puede establecer la sustancia o grupo de sustancias que
causan la alteracion?, {Se puede establecer el origen de la contaminaci6n?, etc.

Medio Impactado. ¢La afectacion es superficial o subterranea?, ~Existen uno o mas recursos
naturales que podrian verse afectados por las situaciones ambientales?, Esta alterada la
topografia?, etc.

o Agua superficial: rios, lagos, lagunas, aguadas, mallines 0 cualquier cuerpo de agua
temporal o permanente ubicado sobre la superficie.

o Agua subterranea: los niveles de agua freatica, someros o de mayor profundidad.

co Suelo: los horizontes superficiales 0 los profundos, en especial los que estan en contacto
con niveles con agua subterranea.

o Alteraci6n de la Fauna y/o Flora: sus relaciones tréficas y otros procesos biolégicos que
los vinculan.

Incidentes de los que pudiera derivarse afectacién (fugas, derrames accidentales, balances
negativos de stock de los combustibles almacenados, mermas no cuantificadas), y otros indicios
que ayuden a localizar las fuentes primarias y a cuantificar las cantidades de hidrocarburos

liberados en el subsuelo. ,La fuente esta activa?

-  Recopilacion de antecedentes de investigaciones del sitio y/o tareas de saneamiento.

- Encaso de corresponder, colocar las acciones de contenci6n llevadas a cabo.

-  Usos previos del sitio; resaltando cualquier actividad que potencialmente pudiera haber generado
afectacion, identificacion de potenciales compuestos de interés (material de relleno, generaci6n,

almacenamiento o disposici6én de cualquier material peligroso).

- Detalles de reemplazos de equipo, reparaciones 0 adiciones. Resultados de inspecciones y

pruebas de estanqueidad realizadas a las instalaciones.

Etapa de gestion de la Situacion Ambiental. La etapa de gestion no es estatica, debiéndose revisar cada vez

que finalice una etapa. Las posibles etapas de gestién son:

e Visualizacion: Analisis preliminar sin estudio de caracterizacion.

« Caracterizacion: En caracterizacién, en ejecucién de analisis de riesgo, en evaluaci6n de alternativas

de remediaci6n.

« Propuesta de actuacion: En elaboracion y/o aprobacion de la propuesta de remediaci6n.

e Remediacion: En tareas de remediacion que llevaran a su cierre.

* Monitoreo — Post Remediaci6n.

e Finalizacion: En proceso de gestion de cierre ante la autoridad de Aplicacion.
¢ Cierre: Situacion Ambiental aprobada/liberada por la autoridad de Aplicacién.

DRAKE, LEANDRO FERRO, RICARDO DANIEL see EMILIO. PALOMEQUE, DANIEL OSCAR
Autor Validador Calidad Aprobador
CONSULTE Y DIFUNDA LA VERSION OWAINE 1! EL IMPRESO ES COPIA NO CONTROLADA

03/12/2015
10:21:00 a.m

DMA

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de

‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

9/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

Caracterizacion Técnica de la Situacién Ambiental: De existir, hacer una descripcion de los trabajos de
Caracterizacion realizados. Minimamente se solicita:

e Afo de ejecucién

e Alcance de los trabajos

¢ Hallazgos

e Empresa que ejecutd los trabajos

Actividades de Remediacion Realizadas y Situacién Actual: De existir, hacer una descripcién de los trabajos
previstos para el afio en curso y la/s empresa/s que estaran a cargo de la ejecucion.

Analisis de riesgos: Es dato es binario (Si o NO)
Compromiso de remediacion: El dato es binario (Si o NO)

Legislacién Marco. Se debera especificar si existe alguna Ley, Nacional, Provincial, Municipal, etc.; que “Per
se” obligue a gestionar la Situacidn Ambiental. Se debera describir brevemente el alcance de la misma.

Compromisos_ Administrativos Especificos: De existir, se debe especificar el alcance del compromiso,
colocando el numero del expediente, tramite, nota, acta, etc. que lo establece como tal.

Afio previsto_ de exigibilidad: Especificar el afio previsto de finalizacion de las tareas de saneamiento. ;Los
trabajos deben ejecutarse durante la operacion del area o a la entrega de la misma?

5.6 Provision

Se considera provision al monto de dinero destinado a resolver una Situacién Ambiental desde su evaluaci6n
temprana, durante la etapa de remediaci6n y posteriores actividades de controles que fueran necesarias. La
provision se debera calcular considerando la mejor estimacion disponible al momento de la constitucion.

Establecido el monto de la provision, se debera considerar la siguiente informacién que sera cargada en el
Inventario y actualizada mensualmente:

* Orden Interna/Cuenta Gasto

¢ El costo incurrido en afios anteriores

e El programado en el afo en curso (fijo al 31/12)

« LaUPA del afio en curso

e El programado para afios siguientes (es el afio en curso +1)

e El programado para afios posteriores (Es el afio siguiente + N)
* Contabilizado mes a mes

« Contabilizado por Trimestres. Este dato se calcula solo.

DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO ba oMEQUE, DANIELOScAR — ,03/12/2015
JOSE 10:21:00 a.m
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

10/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

¢ Contabilizado Total (afo en curso) Este dato se calcula solo.

¢ Provision al 31/12 del afio anterior

« Incremento de mes a mes

« Incremento por Trimestres. Este dato se calcula solo.

« Incremento Total (afio en curso): este dato se calcula solo.

e Tareas previstas afio en curso:

« Hitos de gestion afio en curso: se deberan definir al menos 3 items de gestién para cada situacién por
afio.

e Estado de cumplimiento de los hitos. Grado de consecucion alcanzado al finalizar cada trimestre.

e Afi de cierre previsto para la etapa de gestion evaluada.

5.6.1 DSD (Documento Soporte de Decisién)
Toda modificacion de la provisién requiere la confeccion de un DSD independientemente del monto. La
plantilla tipo para la confeccion del DSD figura en la guia para la confecci6n del DSD.

Para los casos en que se requiera un ajuste en la provision igual o superior a USD 500.000, éste debera ser
validado por la VP CMASS.

Ademas, sobre todo DSD que se confeccione y esté relacionado con una Situacion Ambientales Particular
debera ser la VP CMASS la encargada de evaluar el criterio técnico y la coherencia del gasto.

5.6.2 Validacién de las modificaciones contables que se realicen sobre la SSAA

A fin de facilitar la comprensi6n del circuito de aprobacion de las modificaciones de las provisiones se debera
consultar la Guia para la Gestion de las Provisiones.

5.7 Responsabilidades sobre la gestién de una Situacion Ambiental

5.7.1 Responsabilidad de la Unidad de Negocio

Estas son responsables de mantener actualizado el Inventario de Situaciones Ambientales garantizando que
toda la informacion alli vertida sea la que se conoce al momento y con las técnicas aplicables.

Asimismo las Unidades de Negocio incorporaran al Inventario las nuevas Situaciones Ambientales que se
vayan produciendo.

DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO ba oMEQUE, DANIELOScAR — ,03/12/2015
JOSE 10:21:00 a.m
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

11/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

Realizar el reporte trimestral del inventario de Situaciones Ambientales, cumpliendo con el circuito de
aprobaciones definido para cada Vicepresidencia (Upstream y Downstream) en la Guia de Gestion de la
Provision.

5.7.2 Responsabilidad de la VP CMASS

Asistir a las Unidades de Negocio en el mantenimiento y actualizacién del inventario de Situaciones
Ambientales en funcion de la informacion aportada por las Vicepresidencias Upstream y Downstream.

Colaborar en la comunicaci6n al Departamento Econémico Administrativo de los reportes trimestrales de las
provisiones que fueron elaborados por las con las Vicepresidencias Upstream y Downstream.

Es responsabilidad de la VP CMASS controlar/verificar aquellas Situaciones Ambientales definidas como
Particulares, emitiendo informes con la siguiente periodicidad:

« Mensual, para toda SAP definida como tal por su nivel de Jerarquizacion.

e Anual, para toda SAP definida como tal por poseer un monto de provision al 31/12 del afio anterior
igual o superior a los USD 500.000.

e Validar todo ajuste de provision igual o superior a los USD 500.000.

6 Indicadores, registros y riesgos del proceso

6.1 Indicadores

Indicador
(KPI)

N/A

Formula Frecuencia Responsable Cliente Interno Registro

6.2 Registros

Registro Responsable Responsable Frecuencia de Disposicion y Tiempo de
9 del registro del archivo registro / archivo proteccion archivo
Identificacion de Todo el Gerente Medio A
“ Permanente Sharepoint Permanente
una SSAA personal Ambiente
Inventario de SSAA | Jefe de Medio | Gerente Medio | Permanente Sharepoint Permanente
DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO bal mEQue, DANIELOscaR —_, 29/12/2015
JOSE 10:21:00 a.m.
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

12/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas)

Codigo: 10073-PR-370500-000A

Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion seguin Seccion 8.5: YPF PRIVADA
- Responsable | Responsable Frecuencia de Disposici6n y Tiempo de
Registro - : | - An f
del registro del archivo registro / archivo proteccion archivo

Ambiente o Ambiente
persona
designada
oficialmente

6.3 Riesgos y acciones mitigantes

Cédigo Riesgo Origen
NI ee ee

7 Anexos y referencias

7.1 Anexos

N° Nombre

I Metodologia para la ponderacion Técnica de una Situacién Ambiental

Controles mitigantes

Ul Estructura basica para la elaboracion de la Propuesta de Trabajo y Acta Acuerdo.

7.2 Normativa relacionada

Categoria Titulo Codigo
Gestion de los suelos y aguas subterraneas 10100-NO-371100-000A
Normativa — — - -
Interna YPF Comunicacion de provisiones 0 contingencias de caracter legal, Normativa vigente a la fecha
fiscal o ambiental.
Normativa N/A
Externa
Normativa Identificacion, Clasificacion y Jerarquizacién de Situaciones 10073-PR-370500-000A Rev
Derogada Ambientales 0.0
Guia para la Evaluacion y Recuperacion de_ Sitios
" N/A
Otras Contaminados.
referencias -
Gua para el uso del Sharepoint. N/A
DRAKE, LEANDRO FERRO, RICARDO DANIEL FA RE MHO — PALOMEQUE, DANIELOSCAR 40.51 tooo,
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de

‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

13/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE

SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO

Ambito: YPF - Argentina (incluye controladas)

Codigo: 10073-PR-370500-000A

Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion seguin Seccion 8.5: YPF PRIVADA
Categoria Titulo Cédigo
Guia para la Gestion de las Provisiones N/A

7.3 Definiciones y abreviaturas

Término

Documento
Soporte
Decision

de

Inventario de
Situaci6n
Ambientales

Situaci6n
Ambiental

Situaci6n
Ambiental
Particular

Unidad
Negocio

de

Vicepresidencia
de Calidad Medio
Ambiente
Seguridad y
Salud

Ultima Proyeccién
Anual

DRAKE, LEANDRO-

Autor

Abreviatura

DSD

N/A

SSAA

SAP.

UN

VP CMASS

UPA

FERRO,

Descripcién

Documento Técnico que justifica y respalda un aumento de provision o un
pedido de aprovisionamiento para una SSAA que fue dada de alta y que no
cuenta con dinero.

Sitio con tecnologia Web, donde por medio de permisos especificos, se carga
y se comparte informacion. Sitio con acceso restringido y desde donde se
verifican la evolucion econémica y técnica de las Situaciones. Unico
repositorio oficial de informacion sobre las Situaciones Ambientales de la
compania.

“Toda degradacion o deterioro que sufra el ambiente natural procedente de
hechos pasados, en lo referente a suelos, sedimentos, aguas subterraneas,
acumulaciones de residuos u otros ambitos, que pueden requerir de la accion
antropogénica para su reparacion o bien atenuaci6n natural”

1) Toda Situacién Ambiental que haya sido jerarquizada como de
complejidad Técnica T1 (Criticidad Extrema) y T2 (Alta criticidad), Ademas,
podran ser considerada como SAP todas las situaciones que, no cumpliendo
con la condici6n anterior, posean caracteristicas Judiciales de alto impacto
(J1 y J2) y/o Administrativa de complejidad (A1, A2) y/o que dafien la Imagen
de la compaiiia (I1 e 12)’.

Toda Situacién Ambiental que posea un monto de provision al 31/12 del afio
anterior igual o superior a los USD (Délares) 500.000.

Area Operativa de la compafiia en donde se desarrollan procesos de
variadas caracteristicas.

Vicepresidencia Corporativa encargada de establecer las Lineas Estratégicas
y los Vectores Criticos de la compafiia en temas de Calidad, Medio Ambiente,
Seguridad y Salud.

Ajuste del monto presupuestado en base al ultimo analisis realizado.

7 HASALIK RABAUDI, EMILIO 7 03/12/2015
SARDO DANIE! : PALOMEQUE, DANIEL OSCAR
RICARDO DANIEL JOSE ALOMEQUE, DANIELOSCAR 40.5400 am
Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

14/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

8 Aprobacién

8.1 Vigencia

Esta normativa entrara en vigencia a partir del 5° dia laborable posterior a la fecha de aprobaci6n.

Los abajo firmantes asumen la responsabilidad de implantar, controlar el cumplimiento y actualizar el
presente documento cada vez que fuera necesario.

8.2 Disposiciones generales y transitorias
NIA

8.3 Historial

Estado Fecha Aprobacion Observaciones
Original 0.0 172/13 N/A
Adecuacion al formato del nuevo template, Definicion del
we La existente en el alcance de una SAP, Inclusion del circuito de
Revision 1.0 aprovisionamiento de una SAP y Descripcion de las

pie de firma responsabilidades de las Unidades de Negocio y la VP

CMASS

8.4 Aprobaci6n colegiada

NA rete

8.5 Categoria de Clasificacién del Activo de Informacion

YPF - Privada.
DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO ba oMEQUE, DANIELOScAR — ,03/12/2015
JOSE 10:21:00 a.m
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

15/20
YPF IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Cédigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion seguin Secci6n 8.5: YPF PRIVADA

Anexo I: Metodologia para la ponderacion Técnica de una Situacién Ambiental

"AGUA SUBTERRANEA [MEDIO AIRE (VAPORES)

Se debe consider

como salida de esta etapa el mayor nivel de criticidad obtenido ‘Se debe considerar como salida de esta etapa el mayor nivel de crticidad obtenido

DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO pal owEQUE, DANIELOSCAR — 09/12/2015
JOSE 10:21:00 a.m.
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1 EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

16/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO —Ambito: YPF - Argentina (incluye controladas) Cédigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segun Seccion 8.5: YPF PRIVADA

Técnico Valor de Ponderacion

Sobre toda Situacion Ambiental se debera establecer el grado de complejidad a fin de priorizar la gestion. Para ello
se utilizara la siguiente tabla de ponderacién:

Valor de Valor de Valor de

Valor de . e
Ponderacion Administrative | Bonderacion Imagen. Ponderacion

Tecnico Ponderacion

Judicial

El valor determinado para cada aspecto sera luego introducido en una polinémica a fin de obtener un valor final de
complejidad en donde 10 es el maximo y 2 es el minimo.

Valor Ranking = (0,6 x Asp. Técnico + 0,25 x Asp. Judicial + 0,10 x Asp. Administrativo + 0,05 x Asp. Imagen)

HASALIK RABAUDI, EMILIO 03/12/2015
DRAKE, LEANDRO- FERRO, RICARDO DANIEL JOSE PALOMEQUE, DANIEL OSCAR 49°51'09 am,
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1 EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

17/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

ANEXO II: Estructura basica para la elaboracion de la Propuesta de Trabajo y
Acta Acuerdo

CARATULA
Debera contener
- Nombre del Proyecto
-  Cédigo del Proyecto
- Fase del Proyecto
-  Ubicacion del Proyecto

- Negocio en donde se lleva a cabo el proyecto

OBJETO

Establecer el objeto del proyecto.

ANTECEDENTES

Hacer una breve resefia histéricas de la Situacion Ambiental. Incluir: tareas ejecutadas, actos administrativos,
conflictos, etc.

DESCRIPCION

Hacer una descripcion lo mas detallada posible del alcance de los trabajos y la metodologia que se aplicara.

ESTRATEGIA DE EJECUCION
En este apartado se describira el modo de:
-  Contratacién

-  Ejecuciéon de los trabajos.

PLAZOS DEL PROYECTO

La ejecucion del proyecto esta prevista en meses a partir de la fecha de aprobacidn de la presente propuesta
de trabajo.
DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO ba oMEQUE, DANIELOScAR — ,03/12/2015
JOSE 10:21:00 a.m.
Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

18/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0
Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA

La siguiente tabla describe los principales hitos del proyecto con: Duraci6n, Fechas de inicio y Fecha de cierre.

Hito Principal Duracion (dias) Fecha de inicio Fecha de cierre

Este apartado debe incluir el cronograma de obra en versi6n Project o similar.

COSTO ESTIMADO

Se debera elaborar la planilla adjunta. A modo de ejemplo se colocan valores:

Actividad Subgrupo Costo en UDS Subtotales

Caracterizacion | Relevamiento de la informacién 500
ambiental Estudio de caracterizacion 2.500

Bail Down 400
Ensayos

Slug test 200

De suelo 5.000
Analisis

De Agua 5.000

Personal contratado 5.000
Supervision

Vehiculo 1.000

SUBTOTAL PROYECTO
Contingencias (10%) 1.960
Costos del negocio asociados al proyecto 5.000
T L PROYECTO | 26.560

A Mui ya/i2/2015
ALIK RABAUDI, EMILIO pas OME QUE, DANIE ap 09/12/2015

DRAKE, LEANDRO- FERRO, RICARDO DANIEL JOSE 40:21:00 a.m.

Autor Validador Calidad Aprobador DMA
CONSULTE Y DIFUNDA LA VERSION ON-LINE 1) EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

19/20
IDENTIFICACION, CLASIFICACION Y JERARQUIZACION DE
SITUACIONES AMBIENTALES

Tipo: PROCEDIMIENTO Ambito: YPF - Argentina (incluye controladas) Codigo: 10073-PR-370500-000A
Proceso: Gestion de CMASS->Realizar el Tratamiento de situaciones Ambientales Revision: 1.0

Categoria de Activo de Informacion segtin Secci6n 8.5: YPF PRIVADA
ENTREGABLES

Describir la cantidad y tipo de documentos que seran entregados al Negocio a lo largo del proyecto.

ACTIVIDADES EXCLUIDAS DE LA PROPUESTA DE TRABAJO

Listar las actividades principales que no se encuentran incluidas en la propuesta a modo de ejemplo: Verificacion de
la integridad de las instalaciones, pago de permisos de paso, etc.

ACTIVIDADES O SERVICIOS A GESTIONAR POR EL NEGOCIO

Listar las actividades o servicios principales que deben ser gestionadas por el negocio, a modo de ejemplo: Provision
de energia eléctrica, Disponibilidad de espacio para la ubicacion de equipos y herramientas, etc.

COMUNICACIONES

En este apartado se establecen los canales formales de comunicaci6n entre el Negocio y los referentes de la VP
CMASS.

Se debera completar la siguiente tabla:

Func ‘ono de contacto Observaciones

Nombre y apellido Tel

ANEXOS
e Acta Acuerdo
e Roles y Responsabilidades
El acceso a estos Anexos -durante la fase de tratamiento de la normativa- es el siguiente: desde la Ficha de la

Normativa hacer clic en el link que se encuentra al pie de la misma, en la ventana Anexos de la Normativa >
Nombre

El acceso a este Anexo -una vez publicada la normativa- es el siguiente: ubicar la normativa de interés en la
biblioteca Publicadas, seleccionar la opcién “Ver propiedades” del ment a la derecha del Codigo de Normativa y
hacer clic en el link que encuentra al pie de la Ficha, en la ventana Anexos de la Normativa > Nombre

5 , op018
DRAKE, LEANDRO FERRO, RICARDO DANIEL HASALIK RABAUDI, EMILIO ba oMEQUE, DANIELOScAR — ,03/12/2015
JOSE 10:21:00 a.m.

Autor Validador Calidad Aprobador DMA

CONSULTE Y DIFUNDA LA VERSION ON-LINE 1 EL IMPRESO ES COPIA NO CONTROLADA.

© YPF S.A, 2013. Este documento es propiedad exclusiva de YPF S.A. y su reproduccién total o parcial esté totalmente prohibida y queda amparada por laleglslacién vigente. El uso, copa, reproduccién o venta de
‘esta publicacién,sblo podra realizarse con aulorizacién expresa y por escrito del propiearo de la publicacion. Version 2019-03-18

20/20
